      Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 1 of 35 Page ID #:1




 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     KEVIN J. BUTLER (Cal. Bar No. 329129)
 4   Assistant United States Attorney
     General Crimes Section
 5        1200 United States Courthouse
          312 North Spring Street
          Los Angeles, California 90012
          Telephone: (213) 894-6495
 7        Facsimile: (213) 894-0141
          E-mail:     kevin.butler2@usdoj.gov
 8
     Attorneys for Applicant
 9   UNITED STATES OF AMERICA
10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   IN RE CELLULAR TELEPHONE                No. 2:20-MJ-00812
13                                           GOVERNMENT'S EX PARTE APPLICATION
                                             FOR A WARRANT AUTHORIZING THE
14                                           DISCLOSURE OF GPS AND CELL-SITE
                                             INFORMATION; REQUEST TO SEAL;
15                                           AFFIDAVIT OF DREW KALIES

16                                           (UNDER SEAL)
17

18                                 I.    INTRODUCTION
19        The United States of America, by and through its counsel of
20   record, the United States Attorney for the Central District of
21   California, hereby applies for a warrant requiring cellular telephone
22   service provider(s) to furnish the Drug Enforcement Administration
23   (the "Investigating Agency") with information relating to the
24   following cellular telephones:
25        a.    619-751-5138, a cellular telephone issued by T-Mobile
26   ("Carrier"), with no subscriber information and believed to be used
27   by an unknown individual (the "Subject Telephone Number 1"); and
28
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 2 of 35 Page ID #:2




 1        b.    408-428-2996, a cellular telephone issued by T-Mobile
 2   ("Carrier"), subscribed to Jose Ozuna, 9090 Gardendell, Bellflower,
 3   CA 90201, (the "Subject Telephone        Number 2," collectively the
 4   "Subject Telephones").     The user of the phone has not been
 5   identified.
 6        Authorization is sought to obtain prospective cell-site

 7   information, as well as the physical location of the Subject
 8   Telephones, to include E-911 Phase II data and latitude and longitude
 9   data gathered for the Subject Telephones, including Global
10   Positioning Satellite and/or network timing information, including

11   Sprint's Per Call Measurement Data, Verizon's Real Time Tool, AT&T's

12   Network Event Location System and T-Mobile's True Call data, and

13   including information from such programs as Nextel Mobile Locator,

14   Boost Mobile Loopt, Sprint/Nextel Findum Wireless, which will

15   establish the approximate location of the Subject Telephones, and
16   which information is acquired in the first instance by the Carrier

17   ("GPS information"), at such intervals and times as the government

18   may request, and the furnishing of all information, facilities, and

19   technical assistance necessary to accomplish said disclosure

20   unobtrusively, for a period of 45 days.

21        The application is made in connection with an investigation of

22   offenses committed by Ernesto MACIAS, the users of Subject Telephones

23   1 and 2, and others known and unknown (the "Target Subjects"),

24   specifically, violations of 21 U.S.C. § 841(a)(1) (possession with

25   intent to distribute controlled substances) and 21 U.S.C. § 846

26   (conspiracy and attempt to distribute controlled substances) (the

27   "Target Offenses"), and is based upon the attached agent affidavit.

28   There is probable cause to believe that federal crimes are being

                                          2
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 3 of 35 Page ID #:3




 1   committed and that the information likely to be received concerning
 2   the approximate location of the Subject Telephones, currently within,
 3   or being monitored or investigated within, the Central District of
 4   California, will constitute or yield evidence of those crimes.
 5               II.   CELL SITE AND GPS INFORMATION FROM THE CARRIER
 6        The information sought by this application includes information
 7   about the location (physical address) of the "cell-sites" linked to
 8   the Subject Telephones at call origination (for outbound calling),
 9   call termination (for incoming calls), and, if reasonably available,

10   during the progress of a call.      This information, which is acquired

11   in the first instance by the Carrier, includes any information, apart
12   from the content of any communication, that is reasonably available

13   to the Carrier and that is requested by the Investigating Agency,

14   concerning the cell-sites/sectors receiving and transmitting signals

15   to and from the Subject Telephones whether or not a call is in
16   progress.    This prospective information is sought based on 18 U.S.C.

17   § 2701 et seq. (the "Stored Communications Act").         The Stored

18   Communications Act provides:

19
          A governmental entity may require a provider of electronic
20        communication service...to disclose a record or other
          information pertaining to a subscriber to or customer of
21        such service (not including the contents of communications)
          only' when the governmental entity --
22
                 (A)   obtains a warrant issued using the procedures
23                     described in the Federal Rules of Criminal
                       Procedure...by a court of competent
24                     jurisdiction[.]

25

26
          1  This section also provides other methods' to compel disclosure,
27   including via subpoena or court order. However, the government in
     this case is proceeding under the highest threshold, that is,
28   obtaining a warrant as described in § 2703(c)(1)(A).

                                          3
      Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 4 of 35 Page ID #:4




 1   18 U.S.C. § 2703(c)(1); see also Carpenter v. United States,
 2   S. Ct.     , 2018 WL 3073916 (June 22, 2018) (holding that a warrant

 3   is required to obtain seven or more days' worth of historical cell-
 4   site information).2

 5         Prospective cell-site information is also sought based on the

 6   authority of 18 U.S.C. § 3121 et seq. (the "Pen Register Statute") 3

 7   The government therefore also complies with the provisions of that

 8   statute, including by providing the required certification by the

 9   attorney for the government at the end of this application.            Pursuant
10

11        2  The definition of terms in the Stored Communications Act makes
     clear that the "record or other information" that a court may order a
12   provider to disclose to the government under Section 2703(c)(1)(A)
     includes both cell site and other location information. First, the
13   Stored Communications Act expressly adopts the definition of
     statutory terms set forth in 18 U.S.C. § 2510. See 18 U.S.C. § 2711
14   ("As used in this chapter. . . (1) the terms defined in section 2510
     of this title have, respectively, the definitions given such terms in
15   that section"). Thus, the term "provider of electronic communication
     service" used in Section 2703(c) covers cellular telephone service
16   providers, because 18 U.S.C. § 2510(15) defines "electronic
     communications service" as "any service which provides to users
17   thereof the ability to send or receive wire or electronic
     communications." 18 U.S.C. § 2510(15). Further, cell site and other
18   location information is "a record or other information pertaining to
     a subscriber to or customer of" an electronic communications service
19   - another term used in Section 2703(c) - because cellular telephone
     service providers receive and store the information, if sometimes
20   only momentarily, before forwarding it to law enforcement officiqls.
     See In Re: Application of the United States for an Order for
21   Prospective Cell Site Location Information on a Certain Cellular
     Telephone, 460 F. Supp. 2d 448, 457-60 (S.D.N.Y. 2006). Finally,
22   this Court is a "court of competent jurisdiction" because it is a
     "district court of the United States (including a magistrate judge of
23   such a court)... that...has jurisdiction over the offense being
     investigated." 18 U.S.C. § 2711(3)(A)(i).
24
          3  18 U.S.C. § 3127(3) defines "pen register" as "a device or
25   process which records or decodes dialing, routing, addressing, or
     signaling information transmitted by an instrument or facility from
26   which a wire or electronic communication is transmitted, provided,
     however, that such information shall not include the contents of any
27   communication." A "trap and trace" device is similarly defined for
     any device or process which captures incoming data. See 18 U.S.C.
28   § 3127(4).

                                           4
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 5 of 35 Page ID #:5




1    to the Pen Register Statute, upon an application made under 18 U.S.C.

     § 3122(a)(1) a court "shall enter an ex parte order authorizing the
     installation and use of a pen register or trap and trace device,

 4   anywhere within the United States, if the court finds that the

5    attorney for the Government has certified to the court that the

     information likely to be obtained by such installation and use is

     relevant to an ongoing criminal investigation."         18 U.S.C.

8    § 3123(a)(1).4
 9        Cellular telephone companies routinely create and maintain, in

10   the regular course of their business, records of information

11   concerning their customers' usage.      These'records typically include

12   for each communication a customer makes or receives (1) the date and

13   time of the communication; (2) the telephone numbers involved;

14   (3) the cell tower to which the customer connected at the beginning

15   of the communication; (4) the cell tower to which the customer was

16   connected at the end of the communication; and (5) the duration of

17   the communication.    The records may also, but do not always, specify

18   a particular sector of a cell tower used to transmit a communication.
19   Cell-site information is useful to law enforcement because of the

20   limited information it provides about the general location of a cell

21   phone when a communication is made.

22        This application also seeks GPS information for the Subject

23   Telephones, which is sought based on 18 U.S.C. § 2703(c)(1)(A) and
24   Federal Rule of Criminal Procedure 41.       As discussed above, data that

25

26        4  While 47 U.S.C. § 1002, which is part of the Communications
     Assistance for Law Enforcement Act of 1994 ("CALEA"), would preclude
27   seeking physical location information based on the Pen Register
     Statute alone, the Stored Communications Act provides the requisite.
28   additional authority for this,Court to authorize the production by
     the Carrier of cell-site information to the government.
                                       5
      Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 6 of 35 Page ID #:6




 1   provides information about the location of a customer's phone falls

 2   within 18 U.S.C. § 2703(c)'s definition of "a record or other

     information pertaining to a subscriber to or customer of [an
 4   electronic communication service]."        Thus, the United States may
 5   obtain a warrant requiring a cell phone company to disclose GPS
 6   information "using the procedures described in the Federal Rules of

     Criminal Procedure," that is, Federal Rule of Criminal Procedure 41,
 8   as is contemplated by this application and order.
 9        Some, but not all, cellular telephone service providers have the
10   technical means to obtain GPS information.         GPS information is not

11   generated specifically for law enforcement, but is the product of
12   United States Federal Communications Commission requirements that

13   cellular telephone service providers maintain and access location
14   information for emergency responders.        To obtain GPS information, a

15   "ping" (electronic signal) is sent to the cellular telephone, which

16   unobtrusively activates the GPS chip in the telephone.           This

17   information is not provided in a streaming fashion regardless of the

18   cellular telephone activity, but instead is sent only in response to

19   specific law-enforcement agency requests.         Location data through GPS

20   information can be delivered as accurately as within three meters;

21   however, if the cellular telephone is in motion, such as while in a

22   moving vehicle, the error range in meters may be greater, or the

23   cellular telephone service provider may simply provide cell-site

24   information.    In addition, the cellular telephone must be powered on

25   and, usually, not in the middle of a telephone call, for GPS

26   information to be obtained.      Moreover, if the cellular telephone is

27   inside a building, or is in some other way blocked from the

28   satellite, GPS information may not be obtainable.          In such cases, the

                                           6
      Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 7 of 35 Page ID #:7




     service provider will often provide law enforcement with cell-site

 2   information instead.
                             III. OTHER REQUESTED ORDERS

 4           Additionally, This application also seeks authorization under 18

5    U.S.C. § 3103a(b), for reasonable cause shown, to delay any

 6   notification the government is required to give regarding the

 7   requested warrant to the subscriber(s) and user(s) of the Subject
8    Telephones for a period of 30 days from the date that the disclosure
 9   ends.     18 U.S.C. § 3103a(b) states that any notice required following

10   the issuance of a warrant may be delayed if, inter alia, the court

11   finds reasonable cause to believe that providing immediate

12   notification of the execution of the warrant may have an adverse

13   result.     An adverse result is defined in 18 U.S.C. § 2705(a)(2) to

14   include endangering the life or physical safety of a person, flight

15   from prosecution, destruction of or tampering with evidence,

16   intimidation of potential witnesses, or otherwise seriously

17   jeopardizing an investigation or unduly delaying a trial.           Moreover,

18   the Advisory Committee Notes for Fed. R. Crim. P. 41(f)(3) (2006

19   Amendments) state that delay of notice may be appropriate where "the

20   officer establishes that the investigation is ongoing and that

21   disclosure of the warrant will compromise that investigation."            The

22   attached agent affidavit provides reasonable cause to believe that

23   immediate notification of the execution of the warrant may have an

24   adverse result.     The proposed warrant both provides for the giving of

25   such notice within 30 days after the date that the disclosure ends

26   and prohibits, as part of the receipt of the requested information,

27   the seizure of any tangible property or any other prohibited wire or

28   electronic information as stated in 18 U.S.C. § 3103a(b) (2).           As

                                           7
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 8 of 35 Page ID #:8




 1   discussed in the attached agent affidavit, immediate notification of
 2   this warrant to the user(s) of the Subject Telephones may have an
 3   adverse result.

 4        Similarly, pursuant to 18 U.S.C. § 2705(b) and 18 U.S.C.
 5   § 3123(d)(2), this application requests that the Court enter an order
 6   commanding the Carrier not to notify any person, including the
 7   subscriber(s) of the Subject Telephones, of the existence of the
 8   warrant until further order of the Court, until written notice is
 9   provided by the United States Attorney's Office that nondisclosure is
10   no longer required, or until one year from the date the Carrier
11   complies with the warrant or such later date as may be set by the
12   Court upon application for an extension by the United States, for the
13   reasons outlined in the attached agent affidavit.
14        This application also seeks an order that: .(1) authorizes the
15   disclosure of the requested information whether the Subject
16   Telephones is located within this District, outside of the District,
17   or both, pursuant to 18 U.S.C. § 2703(c)(1)(A) and Rule 41(b), and,
18   for good cause shown, at any time of the day or night pursuant to
19   Rule of Criminal Procedure 41; (2) authorizes the disclosure of not

20   only information with respect to the Subject Telephones, but also
21   with respect to any changed telephone number(s) assigned to an

22   instrument bearing the same ESN, IMSI, or IMEI (hereinafter "unique

23   identifying number") as the Subject Telephones, or any changed unique
24   identifying number subsequently assigned to the same telephone number

25   as the Subject Telephones, or any additional changed telephone
26   number(s) and/or unique identifying number, whether the changes occur

27   consecutively or simultaneously, listed to the same wireless

28   telephone account number as the Subject Telephones within the period

                                          8
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 9 of 35 Page ID #:9




 1   of disclosure authorized by the warrant; and (3) orders the
 2   Investigating Agency to reimburse the applicable cellular telephone
 3   service provider for its reasonable expenses directly incurred in

     providing the requested information and any related technical
 5   assistance.
 6        Finally, this application requests that it, the proposed warrant
 7   that has been concurrently lodged, and the return to the warrant be
 8   sealed by the Court until such time as the Court directs otherwise.
 9   Allowing disclosure to the public at large would likely jeopardize

10   the ongoing investigation for the reasons outlined in the attached
11   agent affidavit.

12
     Dated: February 20, 2020           Respectfully submitted,
13
                                        NICOLA T. HANNA
14                                      United States Attorney

15                                      BRANDON D. FOX
                                        Assistant United States Attorney
16                                      Chief, Criminal Division

17

18                                      KE IN J./BUTLER
                                        Assistant( United States Attorney
19
                                        Attorneys for Applicant
20                                      UNITED STATES OF AMERICA

21

22

23

24

25

26

27

28

                                          9
      Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 10 of 35 Page ID #:10




 1                                    CERTIFICATION

 2         In support of this application, and pursuant to 18 U.S.C.

 3      3122, I state that I, KEVIN J. BUTLER, am an "attorney for the

 4    Government" as defined in Rule 1(b)(1) of the Federal Rules of
      Criminal Procedure.     I certify that the information likely to be

 6    obtained from the requested warrant is relevant to an ongoing

 7    criminal investigation being conducted by the Investigating Agency of

 8    the Target Subjects for violations of the Target Offenses.
 9         I declare under penalty of perjury under the laws of the United
10    States of America that the foregoing paragraph is true and correct.
11

12

13
               February 20, 2020
14
        DATE                                KEVI J. BUT
15                                          Assi tant U ited States Attorney
                                            General Cries Section
16

17

18

19

20

21

22

23

24

25.

26

27

28
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 11 of 35 Page ID #:11




 1                             AFFIDAVIT OF DREW KALIES

 2        I,. Drew Kalies being duly sworn, declare as follows:

 3                                 I.    INTRODUCTION
 4        1.      I am a Special Agent ("SA") with Drug Enforcement
 5   Administration ("DEA"), and have been so employed since June of 2004.

 6   I attended the DEA Academy for approximately four months.           I am
 7   currently assigned to the Los Angeles Field Division Office, Ventura

 8   Resident Office.     While with the DEA, I received specialized training

 9   concerning violations of the Controlled Substances Act, contained
10   within Title 21 of the United States Code.         Prior to employment with
11   the DEA, I was employed as a police officer with the New York City
12   Police Department ("NYPD") for approximately three years.           While with
13   the NYPD, I worked with experienced detectives and other law
14   enforcement officers, and discussed various investigative techniques
15   with them.

16        2.    I have also participated in drug-trafficking investigations

17   as the case agent.     I have debriefed defendants and witnesses who had

18   personal knowledge of major drug-trafficking organizations.

19   Additionally, I have participated in many aspects of drug

20   investigations including conducting physical surveillance, writing

21   and executing search warrants, and conducting arrests.           Based on my

22   training and experience, I am familiar with drug traffickers' methods

23   of operation including the distribution, storage, and transportation

24   of drugs and the collection of money proceeds from drug trafficking.

25   I am also familiar with methods employed by large drug-trafficking
26   organizations to thwart detection by law enforcement, including the

27   use of cellular telephone technology, counter surveillance, false or

28   fictitious identities and encoded communications.
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 12 of 35 Page ID #:12




 1         3.   I have also conducted several investigations into the
 2   unlawful importation, possession with intent to distribute, and
 3   distribution of controlled substances, as well as the related
 4   laundering of monetary instruments, the conducting of monetary

 5   transactions involving the proceeds of specified unlawful activities

 6   and conspiracies associated with criminal drug trafficking and money

 7   laundering offenses.     To successfully conduct these investigations, I

 8   have used a variety of investigative techniques and resources,

 9   including physical and electronic surveillance and various types of

10   informants and cooperating sources.        Through these investigations,

11   and my training and experience, I have become familiar with the

12   methods used by traffickers to smuggle and safeguard drugs, to

13   distribute drugs, and to collect and launder related proceeds.

14                            II.   PURPOSE OF AFFIDAVIT

15        4.    This affidavit is made in support of an application for a

16   warrant authorizing the disclosure of cell-site and UPS information

17   at such intervals and times as the government may request, and the

18   furnishing of all information, facilities, and technical assistance

19   necessary to accomplish said disclosure unobtrusively, which

20   disclosure will establish the approximate location of the following

21   cellular telephones for a period of 45 days: 619-751-5138, a cellular

22   telephone issued by T-Mobile ("Carrier"), with no subscriber

23   information and believed to be used by First Name Unknown, Last Name

24   Unknown (FNU LNU 1) (the "Subject Telephone 1"), and 408-428-2996, a
25   cellular telephone issued by T-Mobile ("Carrier"), subscribed to Jose

26   Ozuna, 9090 Gardendell, Bellflower, CA 90201 (the "Subject Telephone
27   2") and used by FNU LNU 2.
28
                                           2
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 13 of 35 Page ID #:13




 1           5.   I also seek authorization under 18 U.S.C. § 3103a(b), for
 2   reasonable cause shown below, to delay notification of the proposed

 3   warrant for a period of 30 days from the date that the disclosure
 4   ends.

             6.   As described more fully below, I respectfully submit there

 6   is probable cause to believe that cell-site information and GPS

 7   information likely to be received concerning the approximate location

     of the Subject Telephone, will constitute or yield evidence of
 9   violations of 21 U.S.C. § 841(a)(1) (possession with intent to
10   distribute controlled substances) and 21 U.S.C. § 846 (conspiracy and

11   attempt to distribute controlled substances) (the "Target Offenses"),

12   being committed by FNU LNU 1, FNU LNU 2 and others known and unknown

13   (the "Target Subjects").

14        7.      The facts set forth in this affidavit are based upon my

15   personal observations, my training and experience, and information

16   obtained from various law enforcement personnel and witnesses.            This

17   affidavit is intended to show merely that there is sufficient

18   probable cause for the requested warrant and does not purport to set

19   forth all of my knowledge of, or investigation into, this matter.

20   Unless specifically indicated otherwise, all conversations and

21   statements described in this affidavit are related in substance and

22   in part only.
23                         III. SUMMARY OF PROBABLE CAUSE

24        8.      Members of the DEA and the Ventura County Combined Agency

25   Team ("VCAT") have been investigating a drug-trafficking organization

26   responsible for the importation of methamphetamine, heroin, and

27   cocaine into the United States prior to its disbursement within the

28   greater Los Angeles area.      On November 12, 2019, approximately 24

                                           3
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 14 of 35 Page ID #:14




 1   pounds of methamphetamine were seized during a buy-bust operation.
 2   Subsequent analysis of phones seized during the operation led

 3   investigators to identify SUBJECT TELEPHONE 1 and SUBJECT TELEPHONE 2
 4   as phones believed to be involved in that transaction.           The users of
 5   these phones, FNU LNU 1 and FNU LNU 2, are believed to be active

 6   members as organizers or the source .of narcotics in the narcotics

 7   trafficking organization.

 8                        IV.   STATEMENT OF PROBABLE CAUSE

 9         9.   Based on my own investigation in this case and my
10   discussions with members of the VCAT and other investigators, I know

11   the following:

12        A.    Investigation of Ernesto MACIAS

13        10. Since August of 2019, the DEA, with the assistance of the

14   CS, has been investigating MACIAS for drug trafficking within Ventura

15   County.' The CS informed law enforcement that while at El Tenampa

16   bar located at 1325 S. Oxnard Blvd, Oxnard, California, s/he was

17   informed by a third party that a multi-pound/kilo quantity narcotics

18   trafficker sells used vehicles in the vicinity of Skating Plus (1720
19   Mesa Verde Ave., Ventura, CA).       The CS stated s/he visited this

20   location and observed used vehicles with the telephone number of 805-

21   670-8634 listed as a contact number.        The CS stated that s/he met

22   with the user of this telephone, "Ernesto," who the CS described as

23   being a Mexican male, aged late-50, approximately 5'7" tall, short

24   black hair with brown eyes, mustache, diabetic and with a right foot

25

26        1 The CS is being paid to assist law enforcement. The CS has
     convictions for at least the following crimes: possession and
27   transportation of a controlled substance, violating a court order to
     prevent domestic violence, and driving under the influence. The CS
28   has provided information in the past that has been corroborated and
     led to the seizure of narcotics.
                                      4
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 15 of 35 Page ID #:15




 1   injury, and drives a burgundy Chrysler 300 with chrome rims.            The CS

 2   stated s/he met with MACIAS under the guise of discussing the

 3   purchase of a used vehicle.      The CS stated s/he had previously seen

 4   MACIAS at El Tenampa bar and that MACIAS fit the description given to

     him by the third party (height, weight, diabetic with a right foot
 6   injury).   The CS was shown an online photograph from the Ventura

 7   County Star report concerning the arrest of MACIAS for narcotics

 8   trafficking in March of 2019:       The CS identified the photograph as

 9   that of the individual known to him/her as MACIAS.          This photograph

10   was later determined to be the booking photograph for MACIAS.

11        11.   The CS stated that on September 7, 2019, during a meeting

12   unmonitored by law enforcement, s/he met With MACIAS in Oxnard, CA,

13   to discuss used vehicles that MACIAS was selling. The CS stated s/he

14   communicated with telephone number 805-670-8634, to arrange to meet

15   with MACIAS. The CS stated that soon after casual conversation, the

16   CS told MACIAS that the CS sold narcotics to customers out of the

17   area. The CS stated that MACIAS then volunteered to be a driver to

18   take drugs in and out of the state for the CS. The CS stated that

19   MACIAS stated that he (MACIAS) has a Customer who is indebted to him

20   (MACIAS) and that the customer offered to pay off the debt by giving

21   MACIAS a kilogram of methamphetamine. The CS stated that MACIAS

22   offered to sell the CS the kilogram of methamphetamine if the CS was

23   interested. The CS stated s/he told MACIAS that if s/he looked at the

24   narcotics and like them, then the CS may purchase the methamphetamine

25   from MACIAS.    The CS stated that after the meeting, MACIAS texted the

26   CS photographs of additional cars he had for sale from a new phone

27   number (805-775-9997)- and indicated the CS should contact him

28   (MACIAS) at this new number.
                                           5
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 16 of 35 Page ID #:16




 1         B.    CS and Ernesto MACIAS meet to discuss future purchase of
                 methamphetamine.
 2
           12.    On September 20, 2019, surveillance was established by
 3
     members of the DEA and Ventura County Combined Agency Team (VCAT)
 4
     at Carl's Jr Restaurant, 1745 S Victoria Ave,, Ventura, CA, in
 5
     anticipation of a meeting between the CS and MACIAS to discuss a
 6
     future narcotics transaction.
 7
           13. Prior to the meeting SA Angelica Childs and I met with the
 8
     CS at a neutral location where the CS and the CS's vehicle for
 9
     contraband and large amounts of United States currency, with negative
10
     results.    The CS wasP then followed to the meet location.        During this
11
     time, the CS placed a monitored and recorded call to telephone
12
     number 805-775-9997 (MACIAS) to inform MACIAS of the meet location.
13
           14. At approximately 10:16 a.m., SA Michael Johnson observed
14
     a four door White Challenger bearing California license plate
15
     #8HTU190, park in the Carl's Jr. parking lot next to the driver's
16
     side of the CS's vehicle before MACIAS exited the White Challenger
17
     and entered the front passenger seat of the CS's vehicle.           Audio and
18
     video footage was taken during this meeting from within the CS's
19
     vehicle as well as video footage by surveillance.
20
           15. At approximately 10:33 a.m., the meeting ended before the
21
     CS departed the Carl's Jr. and followed SA Childs and I from
22
     the Carl's Jr parking lot to a neutral location where the CS and
23
     his/her vehicle were searched for Contraband and large amounts of
24
     United States currency, with negative results.
25
           16.    SA Childs and I debriefed the CS concerning the narcotics
26
     conversation.    The CS stated that s/he met with MACIAS by Carl's
27
     Jr.   The CS stated MACIAS arrived in a white Challenger as the sole
28
                                           6
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 17 of 35 Page ID #:17




1    occupant and parked next to the CS's vehicle.         The CS stated MACIAS

 2   then entered the CS's vehicle as the front seat passenger.           The CS

 3   stated that during the meeting MACIAS and the CS discussed vehicles

 4   that MACIAS had for sale before they began to discuss narcotics.               The

 5   CS stated s/he informed MACIAS that s/he was interested in obtaining

 6   a new source for narcotics.      The CS stated s/he and MACIAS discussed

 7   the price the CS could pay MACIAS for a pound of methamphetamine and

8    the CS inquired about possibly obtaining heroin from MACIAS.            The CS

 9   stated MACIAS was interested in supplying the CS with narcotics and
10   would get back to the CS on Sunday.        The CS stated that at the

11   conclusion of the meeting MACIAS exited the CS's vehicle and left in

12   the white Challenger.

13        C.    CS purchases from MACIAS approximately one pound of
                suspected methamphetamine on November 4, 2019.
14
          17. Between November 1, 2019, and November 4, 2019, DEA agents
15
     directed the CS to communicate with MACIAS over 805-775-9997.
16
     Communications between the CS and MACIAS were monitored and preserved
17
     by law enforcement.
18
          18.   SA Gabriel Perez, a Spanish speaking agent familiar with
19
     this investigation, reviewed the coded communications between the CS
20
     and MACIAS and, in summary, came to the conclusion that:
21
                a.    MACIAS agreed to sell one pound of methamphetamine to
22
     the CS on November 4, 2019 for $1,600.
23
                b.    MACIAS would receive $1,600 in payment for the one
24
     pound of methamphetamine.
25
                c.    MACIAS agreed to sell the one pound of methamphetamine
26
     to the CS on November 4, 2019.
27

28
                                           7
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 18 of 35 Page ID #:18




          19. On November 4, 2019, at approximately 1:00 p.m., members of
 2   the DNA Ventura Resident Office along with members of the California
 3   National Guard Counter-Drug Task Force briefed in anticipation of a
 4   controlled purchase of one pound of methamphetamine from Ernesto

     MACIAS.     Following the briefing, surveillance was established by DNA
 6   agents and task force officers in the parking lot of Harbor Freight
 7   Tools, 1425 S. Victoria Ave, Ventura, CA, the intended meet location
 8   between the CS and MACIAS.
 9        20. At approximately 1:15 p.m., SA Michael Johnson and I met
10   with the CS at a neutral location where the CS and the CS's vehicle
11   were searched for narcotics or large amounts of money with negative
12   results.    I then provided the CS with $1,600 of official advance

13   funds (OAF) and two digital audio and video recording devices for the
14   interior of the vehicle and a body worn digital audio recording and

15   transmitting device, before the CS was escorted to the parking lot of

16   Harbor Freight Tools.

17        21. At approximately 2:07 p.m., I observed MACIAS arrive in the

18   parking lot driving a silver Chrysler sedan bearing California plate

19   #6NFB863.    Minutes later, I observed MACIAS park in front of the CS's

20   vehicle before he exited the silver Chrysler sedan and entered

21   the front passenger seat of the CS's vehicle carrying a weighted

22   paper bag underneath his left arm.        I took digital video footage

23   during this time.     A few minutes later, I observed MACIAS exit the

24   CS's vehicle empty-handed and left in the silver Chrysler sedan.

25        22. SA Johnson and I then witnessed the CS leave the parking

26   lot to a neutral location where SA Johnson and I searched the CS and

27   the CS's vehicle for large amounts of money or contraband with

28   negative results.     I also recovered the weighted paper bag from the

                                           8
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 19 of 35 Page ID #:19




 1   back seat of the CS's vehicle, which was found to contain a
 2   crystalline substance in black plastic wrap wrapped in clear
 3   cellophane within a brown McDonald's bag.         According to the DEA
 4   Southwest Laboratory report, the substance tested positive for d-
 5   MethaMphetamine Hydrochloride with a net weight of approximately 443
 6   grams (Approx. 0.977 pounds).       I also retrieved the recording devices
 7   in the vehicle.

 8          23. SA Johnson and I then debriefed the CS was who stated that

 9   s/he parked in the parking lot of Harbor Freight at the direction of
10   agents and, upon arriving, MACIAS called the CS and asked where they

11   would meet.     The CS stated s/he provided the location and a

12   description of his/her vehicle.       The CS stated that shortly
13   thereafter MACIAS arrived in a four door silver sedan and parked in

14   front of the CS.    The CS stated s/he signaled to MACIAS who then came

15   and entered the front passenger seat of the CS's vehicle with a

16   package under his arm.     The CS stated they then engaged in small talk

17   before the CS asked to see the pound of methamphetamine which was

18   contained in the package that had been carried under MACIAS's

19   arm.     The CS stated s/he then examined the package without opening           it
20   before s/he placed it in the back passenger seat of the vehicle.               The
21   CS stated s/he then handed a cup containing $1,600 (of Official

22   Advance Funds) to MACIAS who took and counted the money.           The CS

23   stated MACIAS indicated he could provide additional narcotics to the

24   CS in the future.     The CS stated MACIAS then departed in the silver

25   sedan.

26          D.   Attempted Transaction on November 7, 2019.

27          24. On November 7, 2019, members of the DEA and VCAT

28   established surveillance on MACIAS who indicated to the CS that he

                                          9
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 20 of 35 Page ID #:20




 1   was prepared to sell the CS approximately 18 pounds of

 2   methamphetamine.    Surveillance was ultimately terminated after MACIAS

 3   failed to provide the narcotics and ceased to answer his telephone.

 4        E.    Arrests and Seizure of Approximately 24 Pounds of
                Methamphetamine on November 12, 2019.

          25. Between November 1, 2019, and November 12, 2019, DEA agents
 6
     directed the CS to communicate with MACIAS.         Call and text
 7
     communications between the CS and MACIAS were monitored and preserved
 8
     by law enforcement.
 9
          26. SA Perez, a Spanish speaking agent familiar with this
10
     investigation, reviewed the coded communications between the CS and
11
     MACIAS and, in summary, came to the conclusion that:
12
                a.    MACIAS agreed to sell approximately 20 pounds of
13
     methamphetamine to the CS for $1,600 on November 12, 2019.
14
          27. On November 12, 2019, at approximately 12:30 p.m., members
15
     of the DEA and VCAT briefed in anticipation of a controlled meeting
16
     between the CS and MACIAS where MACIAS would provide the CS with
17
     approximately 20 pounds of methamphetamine.
18
          28. At approximately 1:15 p.m., SA Perez and I, met with the CS
19
     at a neutral location where the CS and the CS's vehicle were searched
20
     for narcotics or large amounts of money with negative results.            The
21
     CS was also provided with a digital recording device.          The CS was
22
     also provided with a digital audio and video recording
23
     device within the vehicle which was never utilized during the
24
     subsequent meeting.     SA Perez and I saw the CS escorted from the
25
     location to a parking lot on the north side of LA Fitness, 1760 S.
26
     Victoria Ave., Ventura, CA.
27

28
                                          10
         Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 21 of 35 Page ID #:21




     1          29. At approximately 1:54 p.m., SA Perez and I observed Ernesto

     2   MACIAS enter the parking lot in a white Lexus SUV bearing California

     3   plate #4YXK450 and back into a parking spot near the CS's

     4   vehicle.    The CS exited his/her vehicle and spoke to MACIAS through

     5   the driver's window of the Lexus SUV before MACIAS departed the

     6   parking lot in the white Lexus SUV.        I took digital video footage of
     7   the meeting.

.    8          30. The white Lexus SUV was briefly out of view before Ventura

     9   County Combined Agency Team Det. Brandon Ordelheide observed MACIAS

    10   driving through the parking lot of Ralphs, 1776 S. Victoria Ave.,

    11   Ventura, CA, (an adjacent parking lot) before he parked within the

    12   lot.    Det. Ordelheide then observed a silver Expedition bearing

    13   California #6EYF167 (R/O: ALVARADO, Javier, 1300 Saratoga Ave.,' Unit
    14   113, Ventura, CA), which was parked in the same lot, then move and

    15   park next to the Lexus SUV.      Det. Ordelheide tben observed a Hispanic

    16   male in black pants and a grey shirt (later identified as Javier

    17   ALVARADO) exit the silver Expedition and enter the front passenger

    18   seat of the Lexus SUV.     After approximately thirty seconds, Det.

    19   Ordelheide observed J. ALVARADO exit the front seat of the Lexus SUV

    20   and enter the driver's seat of the silver Expedition.           Det.

    21   Ordelheide then observed MACIAS exit the silver Lexus and enter the

    22   silver Expedition's rear driver's side door.         Det. Ordelheide then

    23   observed the vehicle depart the location before I observed it enter

    24   the meet location parking lot.

    25          31. At approximately 2:08 p.m., SA Perez and I observed the

    26   silver Expedition park in a stall to the south of the CS's vehicle

    27   before MACIAS exited the rear driver's side door and walked to the

    28   CS's vehicle while J. ALVARADO exited the front driver's seat of the

                                              11
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 22 of 35 Page ID #:22




 1   silver Expedition and stood by the door.        I observed MACIAS and the

 2   CS meet near the CS's vehicle and walk together to the passenger side

 3   of the silver Expedition and out of the view of

 4   surveillance.    Shortly thereafter, the CS and MACIAS walked away from
 5   the silver Expedition towards the CS's vehicle at which time MACIAS
 6   entered the front passenger's seat and the CS walked towards the rear

 7   of the CS's vehicle.     I took digital video footage of the meeting.
 8        32.    At approximately 2:10 p.m., members of VCAT and DEA

 9   converged on the location.      Det. Robert Davidson arrested J. ALVARADO
10   who, upon approach, was standing outside the driver's side door of
11   the silver Ford Expedition.      J. ALVARADO was arrested without
12   incident.    No identification was found on J. ALVARADO but he provided
13   his date of birth to Det. John Sunia as January 17, 1990.           Det. Sunia

14   arrested YEPEZ who upon approach was standing at the front passenger

15   side of the 'silver Expedition with a white iPhone telephone with

16   flowers on it to his ear (SUBJECT DEVICE 4).         YEPEZ ran approximately

17   10 feet before following the directions of Det. Sunia and was

18   arrested without incident.      Det. Sunia found expired identifications

19   in a wallet in YEPEZ's front right pocket.         YEPEZ provided his date

20   of birth to Det. Sunia as April 20, 1961.         Det. Pinkstaff arrested A.

21   ALVARADO who was on the driver's side in the third row seat of the

22   silver Ford Expedition.      Det. Pinkstaff escorted A. ALVARADO out of

23   the vehicle and placed him under arrest without incident.           Det.

24   Pinkstaff located a white phone (SUBJECT DEVICE 3) in the left front

25   pants pocket of A. ALVARDO.      No identification was found on A.

26   ALVARADO but he provided his date of birth to Det. Sunia as November

27   3, 1991.    Det. Matt Smith arrested MACIAS at the passenger side of

28   the CS's vehicle.
                                          12
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 23 of 35 Page ID #:23




           33. SA Daniel McCormick searched the Ford Expedition and

 2   located a grey alcatel flip phone (SUBJECT DEVICE 1) and a grey/black

 3   iPhone in a black case (SUBJECT DEVICE 2) in the center console tray

     between the front seats, as witnessed by Patrick Hazelwood.           SA

 5   McCormick also located a cardboard box containing 11 packages of

     suspected methamphetamine and backpack containing five packages of

 7   suspected methamphetamine and a box from the third row seat

 8   containing two packages of a suspected methamphetamine, as witnessed

 9   by SA Hazelwood.

10        34. SA McCormick also searched the white Lexus SUV and located

11   a blue alcatel flip phone (SUBJECT DEVICE 5), a silver Motorola smart

12   phone in a black/blue case (SUBJECT DEVICE 6) and a blue ZTE

13   smartphone (SUBJECT DEVICE 7) located within the center console tray

14   between the front seats of the vehicle, as witnessed by SA Hazelwood.

15        35. J. ALVARADO, A. ALVARADO, YEPEZ and MACIAS were transported

16   from the location by marked Ventura County Sheriff's Department

17   vehicles and transported to the Ventura County Sheriff's Department

18   headquarters for interviews.

19        36. At approximately 3:10 p.m., following the meet, the CS was

20   debriefed by SA Perez and I concerning the events which led to the

21   arrests of J. ALVARADO, A. ALVARADO, YEPEZ and MACIAS.           The CS stated

22   that s/he arrived at the meet location located to the north of LA

23   Fitness on Victoria Ave.      The CS stated s/he called Ernesto (MACIAS)

24   and indicated that s/he was ready to conduct the transaction

25   and provided a vehicle description.        The CS stated MACIAS arrived a

26   short time later in a Lexus SUV.       The CS stated s/he approached

27   MACIAS and asked if MACIAS had the narcotics and MACIAS asked to see

28   the money for the narcotics.       The CS stated MACIAS indicated that the

                                          13
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 24 of 35 Page ID #:24




1    narcotics were nearby and the CS stated that s/he wanted to see and

2    count the narcotics.     The CS stated MACIAS then departed.        The CS

3    stated a few minutes later a silver Ford Expedition arrived.            The CS

 4   stated s/he signaled to the Ford Expedition before the vehicle parked

5    and MACIAS exited.     The CS stated they (CS and MACIAS) both went to

6    the rear passenger side door of the Ford Expedition.          The CS stated

7    the male in the far back of the vehicle (known to be A. ALVARDO) then

8    indicated that the narcotics were in the white box.          The CS stated

 9   s/he then counted nine packages of narcotics in the white box,
10   at which time MACIAS indicated that the rest of the narcotics were in

11   the black backpack.     The CS stated MACIAS then asked for the money

12   for the narcotics.     The CS stated they (CS and MACIAS) then walked to

13   the CS's vehicle at which time MACIAS went to sit in the passenger

14   seat in anticipation of counting the money.         The CS stated law

15   enforcement then conducted arrests of the involved individuals.

16        F.    Post-arrest Statements Made Under Miranda Advisement.

17        37. Following their arrests, YEPEZ, A. ALVARADO, J. ALVARADO

18   and MACIAS were transported to the Ventura County Sheriff's

19   Department where they were advised of their Miranda rights and

20   interviewed.    Additionally, SA Perez and I interviewed MACIAS at the

21   scene of the arrest after advising him of his Miranda rights.

22         38. Based on my communications with SA Perez, a Spanish

23   speaking agent familiar with this investigation, and my involvement

24   in the interview with MACIAS, I learned the following:

25              a.    MACIAS was present on November 12, 2019, to broker a

26   one pound methamphetamine transaction with the CS.

27              b.    MACIAS was unsure how much he would be paid for

28   brokering the transaction.
                                          14
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 25 of 35 Page ID #:25




 1                c.   MACIAS stated YEPEZ was also brokering the narcotics

 2   transaction.

 3        39.     Based on my communications with SA Perez, a Spanish

 4   speaking agent familiar with this investigation, and my involvement

 5   in the interview with YEPEZ, I learned the following:

 6                d.   YEPEZ was utilizing his wife's cellphone on November

 7   12, 2019, which was the white cellphone with flowers on it (SUBJECT
     DEVICE 4).

 9                e.   YEPEZ denied knowledge of the narcotics transaction.

10        40.     Based on my communications with SA Perez, a Spanish

11   speaking agent familiar with this investigation, and my involvement

12   in the interview with A. ALVARADO, I learned the following:

13                a.   A. ALVARADO was present to accompany his brother A.

14   ALVARADO.

15                b.   A. ALVARADO suspected that he was present for a

16   narcotics transaction.

17        41.     J. ALVARADO provided only biographical information before

18   the interview was terminated.

19                      IDENTIFICATION OF SUBJECT TELEPHONE 1

20        42.     On October 24, 2019, the Honorable Louise A. LaMothe, U.S.

21   Magistrate Judge, signed a search warrant for SUBJECT DEVICES 1 to 7.

22   I identified that SUBJECT DEVICE 2 was assigned telephone number 805-

23   793-7421.     I also determined that SUBJECT DEVICE 2 was utilized by J.

24   ALVARADO based on multiple photographs in the telephone of J.

25   ALVARADO as well as social media accounts in the names of "Javier

26   Alvarado," "Javier Alvardo" and "Javi23A1vrado."          I then reviewed

27   communications on and about November 12, 2019, the day of his arrest

28   and the seizure of approximately 24 pounds of methamphetamine.            I

                                          15
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 26 of 35 Page ID #:26




 1   discovered that on November 12, 2019, SUBJECT DEVICE 2 was in
 2   communication with multiple United States- and Mexico-based telephone

 3   numbers.   Specifically, I reviewed text communications between

 4   SUBJECT DEVICE 2 and telephone number 209-681-5657.          On November 12,
 5   2019, at approximately 8:07 a.m., SUBJECT DEVICE 2 received a text
 6   message from 209-681-5657 which read "8507 pearblossm hwy littlrock
 7   ca 93513."    I know that 8507 Pearblossom Hwy., Littlerock, CA, is a
 8   McDonald's restaurant.      SA Gabriel Perez, a Spanish speaking agent,
 9   reviewed the subsequent texts between SUBJECT DEVICE 2 and 209-681-
10   5657 and identified that the users of these devices were coordinating

11   a meeting at this location for unspecified purposes.          Additionally,

12   the user of SUBJECT DEVICE 2 (J. ALVARADO) stated his GPS indicated

13   it would take about two hours for him to reach that location.            I know

14   that this timeframe is consistent with driving from Ventura, CA, to

15   Littlerock, CA.     I know that narcotics transactions are commonly

16   conducted in public parking lots for the safety of the involved

17   parties from each other and from law enforcement should law

18   enforcement be monitoring and attempting to identify locations where

19   narcotics are stored.     I issued a subpoena for telephone number 209-

20   681-5657 and identified that the telephone was a prepaid telephone

21   with no subscriber information and that the telephone was activated

22   on November 4, 2019, and usage was terminated on approximately

23   December 4, 2019.     I also know that narcotics traffickers will

24   commonly utilize prepaid "burner" telephones with no subscriber

25   information in an effort to evade the detection of law enforcement.

26   These phones are used for short durations of time, thereby hindering

27   law enforcement's efforts to identify and monitor the telephones.

28   Based on my training, experience and knowledge of the investigation,

                                          16
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 27 of 35 Page ID #:27




 1   I believe that a meeting was coordinated between the user of 209-681-

 2   5657 and SUBJECT DEVICE 2 for the purpose of a narcotics transaction.

 3   I believe that during this meeting J. ALVARADO obtained some or all

 4   of the narcotics that were seized by law enforcement later that day.
 5   I believe the user of 209-681-5657 is involved in the distribution of
 6   narcotics.    Use of this telephone has since been discontinued.

 7        43.     I reviewed toll records for 209-681-5657 between November

 8   23, 2019, and December 4, 2019, and identified approximately ten

 9   communications with telephone number 619-751-5138 (SUBJECT TELEPHONE
10   1) on December 4, 2019.      I know that the 619 area code is associated
11   with the San Diego area near the border of Mexico.          I know that

12   narcotics couriers are often recruited from this area for the
13   importation of narcotics from Mexico into the United States, as well
14   as for the transportation of narcotics from the border to narcotics

15   stash pads in surrounding areas.       The narcotics are then stored at

16   these stash pads in bulk prior to distribution.         I know that

17   communications with couriers is generally limited to the time period

18   when narcotics are being delivered, which is consistent with the ten

19   contacts which all occurred on December 4, 2019.          I issued a subpoena

20   for SUBJECT TELEPHONE 1 and identified that there is no associated
21   subscriber and the telephone was activated on approximately November

22   4, 2019.     I reviewed toll records for SUBJECT TELEPHONE 1 between
23   November 24, 2019, and December 23, 2019, and identified
24   approximately 25 contacts with telephone number 661-458-1438 which

25   all occurred on December 26, 2019.        On February 12, 2020, I spoke to

26   SA Justin Carlson assigned to the DEA Los Angeles Field Division who

27   informed me that he was investigating a large-scale narcotics

28   trafficking organization involved in the importation of multi-pound
                                          17
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 28 of 35 Page ID #:28




 1   quantities of methamphetamine into the United States from ,Mexico.             SA

2    Carlson stated that during the course of his investigation he

 3   identified the user of 661-458-1438 as a multi-pound distributor of

 4   methamphetamine.    SA Carlson stated that on February 12, 2020, the

5    user of this telephone was arrested following the execution of a

 6   search warrant in Palmdale, CA, where approximately 50 pounds of

7    methamphetamine were seized.

 8           44. I know SUBJECT TELEPHONE 1 was in contact with 209-681-5657
 9   who I believe coordinated a narcotics transaction on December 12,
10   2019.    I also know that SUBJECT TELEPHONE 1 was in contact with 661-
11   458-1438 known to be used by a large-scale narcotics trafficker.               I

12   believe that the user of SUBJECT TELEPHONE 1 is involved in the
13   trafficking of narcotics and SUBJECT TELEPHONE 1 is used in
14   furtherance of these crimes.

15                      IDENTIFICATION OF SUBJECT TELEPHONE 2

16           45. I reviewed communications over SUBJECT DEVICE 2, on and

17   about, November 12, 2019, the day of J. ALVARADO's arrest and seizure

18   of the approximately 24 pounds of methamphetamine.. From the call log

19   from SUBJECT DEVICE 2, I identified that between November 9, 2019 and

20   November 12, 2019, SUBJECT DEVICE 2 was in contact with 408-428-2996

21   (SUBJECT TELEPHONE 2) approximately 22 times.         On February 12, 2020,

22   I spoke to SA David Taban who informed me that SUBJECT TELEPHONE 2
23   was identified during a DEA San Diego Field Division investigation.

24   SA Taban stated the investigation involved a large-scale narcotics

25   trafficking organization which imported methamphetamine from Mexico

26   in vehicles equipped with hidden compartments prior to the

27   distribution of the narcotics, largely within the Los Angeles, CA,

28   area.     SA Taban stated that during the investigation SUBJECT
                                          18
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 29 of 35 Page ID #:29




     TELEPHONE 2 was identified as a number in contact in approximately
 2   April/May of 2019 with a telephone utilized by Jose ,Jaime CAMBEROS7

 3   Grajeda.    SA Taban stated on May 2, 2019, CAMEROS-Grajeda was

 4   arrested, by the Anaheim Police Department for transportation of

 5   approximately 26.9 kilograms of methamphetamine.

             46. On February 13, 2019, I spoke to Federal Bureau of

 7   Investigations (FBI) Intelligence Analyst (IA) Vanessa Schnabel who

     is assigned to the San Diego Field Division. IA Schnabel informed me

 9   that the FBI is currently investigating high level members of the
10   Sinaloa cartel in Mexico as well as domestic distributors for the

11   organization.    These high level members of the Sinaloa cartel direct

12   and oversea the importation of multi-pound quantities of cocaine,

13   methamphetamine and fentanyl into the United States.          IA Schnabel

14   stated that during their investigation they identified SUBJECT
15   TELEPHONE 2 as a number in contact with 562-390-9118, a domestic
16   distributor for their organization based in the Los Angeles, CA,

17   area.    IA Schnabel stated that SUBJECT TELEPHONE 2 was in contact
18   with the phone used by Erik RODRIGUEZ-Cuen in approximately May of

19   2019, prior to his arrest. IA Schnabel stated that on July 11, 2019,

20   RODRIGUEZ-Cuen was arrested by the Los Angeles County Sherriff's

21   Department while in possession of approximately 21 kilograms of

22   fentanyl, 2.2 pounds of methamphetamine, 7 kilograms of cocaine, and

23   16 kilograms of heroin.

24           47. I issued a subpoena for this number and identified that it

25   is subscribed to Jose Ozuna at 9090 Gardendell, Bellflower, CA 90201

26   with an activation date of approximately march 25, 2019.           I have been

27   unable to identify a "Jose Ozuna" associated with this address.

28
                                          19
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 30 of 35 Page ID #:30




1         48. I be'lieve that based on the communications between SUBJECT

 2   DEVICE 2 and SUBJECT TELEPHONE 2 on and about November 12, 2019 (day
     of approximately 24 pound methamphetamine seizure), and the other

 4   known communications between SUBJECT TELEPHONE 2 and known narcotics

 5   traffickers, that the user of SUBJECT TELEPHONE 2 is involved in
 6   narcotics trafficking and that SUBJECT TELEPHONE 2 is used in
 7   furtherance of these crimes.

8                     V. TRAINING AND EXPERIENCE ON DRUG OFFENSES

 9        49. Based on my training and experience and familiarity with
10   investigations into drug trafficking conducted by other law

11   enforcement agents, I know the following:

12               a.     Drug trafficking is a business that involves numerous

13   co-conspirators, from lower-level dealers to higher-level suppliers,

14   as well as associates to process, package, and deliver the drugs and

15   launder the drug proceeds.      Drug traffickers often travel by car,

16   bus, train, or airplane, both domestically and to foreign countries,

17   in connection with their illegal activities in order to meet with co-

18   conspirators, conduct drug transactions, and transport drugs or drug

19   proceeds.

20               b.     Drug traffickers often maintain books, receipts,

21   notes, ledgers, bank records, and other records relating to the

22   manufacture, transportation, ordering, sale and distribution of

23   illegal drugs.      The aforementioned records are often maintained where

24   the drug trafficker has ready access to them, such as on their cell

25   phones and other digital devices.

26               c.     Communications between people buying and selling drugs

27   take place by telephone calls and messages, such as e-mail, text

28   messages, and social media messaging applications, sent to and from
                                          20
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 31 of 35 Page ID #:31




     cell phones and other digital devices.        This includes sending photos
 2   or videos of the drugs between the seller and the buyer, the
 3   negotiation of price, and discussion of whether or not participants
 4   will bring weapons to a deal.       In addition, it is common for people
 5   engaged in drug trafficking to have photos and videos on their cell
 6   phones of drugs they or others working with them possess, as they
 7   frequently send these photos to each other and others to boast about
 8   the drugs or facilitate drug sales.

 9              d.    Drug traffickers often keep the names, addresses, and
10   telephone numbers of their drug trafficking associates on their
11   digital devices.     Drug traffickers often keep records of meetings

12   with associates, customers, and suppliers on their digital devices,

13   including in the form of calendar entries and location data.

14              e.    Individuals engaged in the illegal purchase or sale of

15   drugs and other contraband often use multiple digital devices

16

17        50.   Based on my training and experience, I know that drug-

18   trafficking organizations are continuing enterprises with the intent

19   of making large quantities of money from the sale of illicit drugs.

20   I believe that FNU LNU 1 and FNU LNU 2 are used in furtherance of

21   further drug trafficking activities.        I believe the GPS tracking of

22   the Subject Telephones will assist investigators in identifying
23   additional criminal associates, evidence locations, stash locations,

24   and drug customers.     Additionally, GPS tracking of the Subject
25   Telephones will assist investigators in conducting surveillance by
26   allowing investigators to remain out of the immediate view of the

27   occupants of the vehicle who may be looking for the presence of law

28   enforcement.    The GPS tracking information from the Subject
                                          21
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 32 of 35 Page ID #:32




 1   Telephones will also assist investigators in locating the Subject
 2   Telephones for the purposes of surveillance.
 3        51. I believe that the GPS tracking of the Subject Telephone
 4   will identify crimes being committed in the Central District of

 5   California.    I know that the seizure of the approximately 24 pounds

 6   of methamphetamine occurred in Ventura, CA, and believe that these

     numbers are associated with that seizure.        I know that Subject

     Telephone 2 is subscribed to an address in Los Angeles County.            I

 9   know that Subject Telephone 1 bears an area code associated with San
10   Diego.   I believe that the user of Subject Telephone 2 is likely a
11   narcotics courier involved in the transport and distribution of

12   narcotics within the Central District of California.

13        52. I seek GPS/cell-site information via this application

14   because this information will assist me in gathering evidence in the

15   ongoing investigation I have described above in the following ways:

16   (1) I am investigating a conspiracy, and determining concert of

17   action and contact between the conspirators is of value to my

18   investigation; (2) the information will allow me to identify members

19   of the conspiracy that I have not previously identified; (3) the

20   information will provide insight into, the roles and actions of the

21   members of the conspiracy, and the criminal conduct committed by the

22   people being investigated; (4) it will provide information regarding

23   whether the individuals being investigated meet or have contact prior

24   to, or after, committing any criminal conduct; (5) it will more

25   readily provide information about any victims of the criminal

26   conduct; and (6) the information will often identify locations where

27   evidence is stored and where search warrants may be appropriate.

28   Moreover, it will assist in targeting surveillance conducted in this
                                          22
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 33 of 35 Page ID #:33




 1   case, and reduce the risk of being detected and revealing the nature

 2   or fact of the investigation.      People who are involved in criminal

 3   activity are often conscious of being followed and keep a close eye

 4   out for surveillance units.      The chance of being discovered increases

 5   with the more surveillance that is done and the closer the

 6   surveillance units must get to the target subjects.          Use Of the

 7   prospective cell-site/GPS information enables the investigative team

 8   to be more focused and judicious in its use of surveillance to those

 9   times when it appears that events of significance are going to occur.
10   It also allows the investigative team the ability to conduct

11   surveillance at a greater distance, because the fear of losing the

12   target is reduced when surveillance is maintained via GPS/cell-site

13   information.    This will be especially useful in this investigation as

14   OCHOA was seen driving at high rates of speed during surveillance on

15   November 7, 2018, which made surveillance difficult to conduct

16   safely.    Additionally, the risk of surveillance being compromised is

17   greater when surveillance units are forced to maneuver quickly

18   through traffic mimicking the movement of the target vehicle.

19                  VI.   GROUNDS FOR SEALING AND DELAYING NOTICE

20        53.    Based on my training and experience and my investigation of

21   this matter, I believe that reasonable cause exists to seal this

22   application and warrant, as well as the return to the warrant.

23   also believe that reasonable cause exists to delay the service of the

24   warrant by the Investigating Agency as normally required for a period

25   of 30 days beyond the end of the disclosure period pursuant to 18

26   U.S.C. § 3103a(b) and, pursuant to 18 U.S.C. § 2705(b), to enter an

27   order commanding the Carrier not to notify any person, including the

28   subscriber(s) of the Subject Telephones, of the existence of the
                                          23
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 34 of 35 Page ID #:34




1    warrant until further order of the Court, until written notice is

2    provided by the United States Attorney's Office that nondisclosure is

3    no longer required, or until one year from the date the Carrier

 4   complies with the warrant or such later date as may be set by the

5    Court upon application for an extension by the United States.            There

6    is reason to believe that such notification will result in:

 7   (1)endangering the life or physical safety of an individual;
8    (2)flight from prosecution; (3) destruction of or tampering with

 9   evidence; (4") intimidation of potential witnesses; or (5) otherwise

10   seriously jeopardizing the investigation.

11        54.   Furthermore, there is good cause for the warrant to be

12   issued such that the information may be provided to law enforcement

13   at any time of the day or night because in my training and

14   experience, and knowledge of this investigation, the subjects of the

15   investigation do not confine their activities to daylight hours, and

16   it is often even more difficult to conduct surveillance at night.

17

18

19

20

21

22

23
24

25

26

27

28
                                          24
     Case 2:20-mj-00812-DUTY Document 1 Filed 02/20/20 Page 35 of 35 Page ID #:35




 1                                  VII. CONCLUSION
 2         55.   For all of the above reasons, there is probable cause to

 3   believe that prospective cell-site information and GPS information

 4   likely to be received concerning the approximate location of the

 5   Subject Telephones, currently within, or being monitored or
 6   investigated within, the Central District of California, will

 7   constitute or yield evidence of violations of the Target Offenses

 8   being committed by the Target Subjects.

 9

10
                                               Drew Kalies, Special Agent
11
                                               Drug Enforcement
12                                             Administration

13   Subscribed to and sworn before me
     this      day of February, 2020.
14

15

16   UNITED STATES MAGISTRATE JUDGE

17

18

19
20

21

22

23

24

25

26

27

28
                                          25
